HALL, Chief Judge,
dissenting.
I respectfully dissent.
The district court erred in prohibiting the defendant from testifying as to certain statements made by the undercover agent during the transaction, which statements were part of the res gestae and admissible under the hearsay exception. The repeated efforts of trial counsel for the defendant to offer this testimony over prosecution objections and counsel’s assertion of the grounds for admissibility, although not clearly articulated, were sufficient to amount to a contemporaneous objection under LSA-C.Cr.P. Art. 841.
As the majority opinion holds, the district court also erred in excluding the testimony of Karen Shoemaker, which testimony could have tended to impeach the testimony of the undercover agent.
The cumulative effect of the erroneous rulings was to deprive defendant of a fair opportunity to present his entrapment defense to the jury, and the errors were not harmless. I would set aside the convictions and remand for a new trial.